Citation Nr: 1503730	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In his February 2011 notice of disagreement and September 2012 VA Form 9; the Veteran indicated that he was not appealing the issue of service connection for atrial fibrillation (claimed as heart condition).  He submitted another VA Form 9 in October 2012, and only included the issues of bilateral hearing loss and tinnitus.  Additionally, the issue of service connection for atrial fibrillation was not included in the March 2013 Appellant's Brief, filed on his behalf.  Accordingly, the issue was not certified for appeal in the April 2013 VA Form 8, and the Board finds that this issue is not on appeal.  

However, the Board notes that the Veteran submitted a statement in September 2012, indicating that he wished to reopen a claim for service connection atrial fibrillation, and the Veteran's representative submitted an Appellant's Brief in November 2014, which lists the issue of service connection for atrial fibrillation (heart condition).  The Board construes these documents as a petition to reopen the claim for service connection for atrial fibrillation (claimed as a heart condition), and refers the claim to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2014).

The Veteran contends that he has bilateral hearing loss and tinnitus, related to four years of noise exposure while working around B-47 jet engines on the flight line in the Air Force.

The service medical records are negative for any evidence of hearing loss or tinnitus.  However, service personnel records show that the Veteran's military occupation specialty was an aircraft mechanic.  Accordingly, the Board finds that considering the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2014).  In-service incurrence of injury is therefore met as to acoustic trauma. 

It is not in dispute that the Veteran has current hearing loss and tinnitus.  The question is whether the disabilities are related to service.  The Veteran was afforded a VA audiological examination in July 2010.  The Veteran reported noise exposure in service from jet engines while working as an aircraft mechanic, without the use of hearing protection.  He also reported post-service noise exposure while working for four and a half years as a mechanic in a Volkswagen dealership and working for 28 years as a mechanic in a Citgo refinery, but he reported the use of hearing protection as an on-the-job requirement.  

The examiner diagnosed the Veteran with normal to mild sensorineural hearing loss on the right, and normal to moderately severe sensorineural hearing loss on the left, and opined that the Veteran's hearing loss did not occur as a result of military noise exposure, and that his tinnitus was less than likely a result of military noise exposure.  The rationale for the negative opinion regarding the Veteran's hearing loss was that his hearing was normal in both ears at the time of his separation, and that thresholds were well within the normal range at that time, and therefore, a standard threshold shift was highly unlikely.  The examiner did not give a rationale for his negative opinion regarding the etiology of the Veteran's tinnitus.  

Essentially, the Board finds the examiner opined that, as there was no evidence of hearing loss at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss was not related to noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2013).  The July 2010 examiner did not provide an adequate opinion as to whether the hearing loss identified after service was related to a disease or injury in service or to the Veteran's reported symptomatology.  Furthermore, the examiner failed to give a rationale for his opinion that the Veteran's tinnitus was not related to noise exposure in service.  As such, the Board finds that the opinion is inadequate, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).

Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of hearing loss and tinnitus during active military duty and a continuity of symptoms since.  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus is necessary.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158 and 3.655 (2014).

The Board also notes that the July 2010 VA examiner noted that the Veteran reported being included in a hearing conservation program while working for the Citgo refinery, and indicated that copies of the hearing conservation program's hearing tests would prove useful in determining the onset of the Veteran's hearing loss.  The record does not reflect that the RO has attempted to obtain these records.  

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

The RO should also take the necessary steps to obtain any records related to the Veteran's hearing disability from the hearing conservation program the Veteran participated in at the Citgo Refinery.

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded. 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss or tinnitus is the result of noise exposure or other injury or disease in active service. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

